Citation Nr: 1242271	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  08-04 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied the above claim.

In January 2011, the Board reopened the claim for service connection for bilateral hearing loss and remanded the matter for the purpose of providing the Veteran with a VA examination.  In May 2012, the Board requested an expert opinion from the Veterans' Health Administration (VHA).  See 38 U.S.C.A. § 7109(a) (West 2002); Padgett v. Nicholson, 19 Vet. App. 133, 145 (2005).  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's bilateral hearing loss was not manifested during active service and is not otherwise causally related to such service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1137, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and provide the claimant with notice of what additional information and evidence, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated June 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records, VA treatment records, and Social Security Administration (SSA) records.  The Veteran submitted his own private treatment records.  He did not ask VA to obtain any additional private records and did not provide information identifying any other existing federal records.  See 38 C.F.R. § 3.159(c); see also 38 U.S.C.A. 
§ 5103A(b), (c).  

Lastly, a VA examination was conducted in October 2011.  The examiner reviewed the claims file, considered the history of the Veteran's hearing loss, and conducted an audiological examination.  Upon review, the Board determined that the examiner did not provide sufficient rationale for the medical opinion in the October 2011 examination report and requested an expert medical opinion from a specialist with the Veterans' Health Administration (VHA).  See 38 C.F.R. § 20.901(a).  The Board notified the Veteran that the opinion was being sought, provided the Veteran with a copy of the opinion, and gave the Veteran an opportunity to respond with additional evidence or arguments.  See 38 C.F.R. § 20.903(a).  
   
The Veteran contends that an adequate VA examination report and opinion have not been obtained as neither contains discussion of the favorable medical evidence he submitted from his private physicians and audiologists in support of his claim.  In order for a VA medical opinion to be adequate, the VA medical examiner or expert must support the conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions.  Green v. Derwinski, 1 Vet. App. 121, 124-25 (1991).  Consequently, "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Further, "[a] medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation ... will be a fully informed one.'"  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); (quoting Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Here, the May 2012 VA medical opinion reflects the detailed review of the relevant factual data in the claims folder conducted by the VHA audiologist, including the Veteran's private medical records and his assertions regarding the character of his noise exposure.  The VHA audiologist also provided a full rationale for the opinion provided based on the relevant facts in the claims folder interpreted in light of the relevant medical principles.  Therefore, this opinion, in conjunction with the October 2011 VA examination report, satisfies the Board's duty to obtain an accurate and sufficiently descriptive examination report, and opinion, based on the complete medical and lay evidence of record.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr, 21 Vet. App. at 310-11.

As noted above, an adequate medical opinion must include a discussion of the reasoning for the opinion provided that allows the Board to consider and weigh the VA medical opinion against any contrary opinions in the record.  See Green, 1 Vet. App. at 124-25.  However, explicit discussion of the contrary opinions of record, while sometimes helpful, are not always necessary in order to weigh the probative value of the various medical opinions of record.  Rather, it is the clear statement of the medical data and medical principles relied upon, and the analysis showing the application of the data to the principles used, that allows the Board to weigh the value of one medical opinion against another.  Therefore, even though neither the VA examiner nor the VHA audiologist explicitly addressed the favorable medical opinions submitted by the Veteran in support of his claim, VA has nevertheless met its duty to obtain an adequate VA examination report and opinion as the opinion obtained does not fail to address the relevant data in the record or fail to provide a well-reasoned explanation for the opinion provided.  See id.; see also Nieves-Rodriguez, 22 Vet. App. at 301; Barr, 21 Vet. App. at 311.

Lastly, the Board is satisfied that the RO has substantially complied with the Board's January 2011 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the AMC to provide the Veteran with a VA examination in order to obtain an etiological opinion on his bilateral hearing loss and, subsequently, to readjudicate to claim in light of the additional evidence.  In this regard, as discussed above, the AMC provided the Veteran with a VA examination in October 2011 and the Board, in order to correct any remaining deficiencies, obtained an expert medical opinion in May 2012.  The Veteran's claim was readjudicated in a November 2011 Supplemental Statement of the Case (SSOC).

II.  Service Connection 

The Veteran contends that he currently suffers from bilateral hearing loss that was incurred during his service in Vietnam.  See May 1982 claim; November 2006 claim.  He and his representative further contend that (1) audiological data from service is not determinative on the etiology of the Veteran's hearing loss as service connection can be established based on post-service evidence; (2) the Board should favor the positive medical opinions the Veteran has submitted in support of his claim over the negative opinions offered by the VA examiner and VHA audiologist; (3) appropriate consideration should be given to the Veteran's reported symptomatology, as he is competent to provide this evidence; and (4) the Veteran has established all the elements needed to warrant service connection for bilateral hearing loss.  See July 2012 statement; August 2012 brief. 

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  A disease diagnosed after service may be service connected when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992); see, e.g., Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In order to establish service connection, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see generally 38 C.F.R. § 3.303(a).  

In order to establish the first element in a claim for service connection for hearing loss, the existence of a present disability, VA regulations provide that impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

As an alternative to the elements listed above, the second and third elements, the incurrence and nexus elements, can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 307.  The claimant must show (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 307.  Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  

The incurrence and nexus elements may also be substantiated where the claim is based on current manifestations of a chronic disease that the Veteran had in service under 38 C.F.R. § 3.303(b).  For the showing of a chronic disease in service under 38 C.F.R. § 3.303(b), there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.

Lastly, a current disability of sensorineural hearing loss may be presumptively service connected where the symptoms become manifest to a compensable degree within one year of separation of service, as sensorineural hearing loss, as an organic disease of the nervous system, is included in the list of disorders that may be presumptively service connected as chronic conditions under 38 C.F.R. § 3.309(a).  See 38 C.F.R. § 3.307; see also 38 U.S.C.A. §§ 1101, 1112, 1113.  

When evaluating a claim for disability benefits, VA must give due consideration to all pertinent lay evidence.  38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  A lay witness is also competent to testify to the occurrence of an in-service injury or incident where the issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For example, the Court of Appeals for Veterans' Claims (Court) has held that a Veteran, as a layperson, is competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."  Charles v. Principi, 16 Vet. App 370, 374 (2002) (veteran competent to testify to in-service acoustic trauma, in-service symptoms of tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation."

If lay evidence is determined to be competent, the Board must still determine whether the evidence is credible.  In assessing the credibility of lay evidence, the Board may properly consider facial plausibility of the evidence, internal consistency of the evidence, consistency with the other evidence of record, self-interest, bias, and, if oral testimony is given, the demeanor of the witness.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); see also Gardin v. Shinseki, 613 F.3d 1374, 1379-1380 (Fed. Cir. 2010); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Pond v. West, 12 Vet. App. 341, 345-47 (1999).

The Board must also weigh any conflicting medical evidence to reach a conclusion as to the ultimate grant of service connection.  Nieves-Rodriguez, 22 Vet. App. at 300.  The Board may favor the opinion of one competent medical expert over another as long as it articulates understandable and valid reasons for doing so.  Parrish v. Shinseki, 24 Vet. App. 391 (2011).  In evaluating the probative value of a medical opinion, the Board will assess whether (1) the medical opinion is based on sufficient and accurate facts and data, (2) the medical opinion is the product of reliable principles and methods, and (3) the expert witness has applied the principles and methods reliably to the case.  See Nieves-Rodriguez, 22 Vet. App. at 302, citing FED. R. EVID. 702; see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (explaining that the Board will look at the foundation upon which the opinion is based, including whether the opinion is based on facts provided by the Veteran that have been found to be inaccurate).
 
Therefore, it is imperative that the medical expert provide the sort of factually accurate, fully articulated, and sound reasoning that allows the Board to assess whether the conclusion provided is the product of valid medical analysis applied to the significant facts of the particular case.  Id. at 304.  In other words, a medical opinion must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Id. at 301, citing Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In summary, the Board must weigh all of the competent and credible evidence to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive and providing reasons for rejecting any evidence favorable to the Veteran.  Washington v. Nicholson, 19 Vet. App. 362, 366-67 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In doing so, equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

While the Board is not required to discuss all of the evidence of record, it should not reject evidence favorable to the claimant without discussing that evidence, and its overall statement "must be adequate to enable a claimant to understand the precise basis for the Board's decision, as well as to facilitate review in this Court."  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Meyer v. Brown, 9 Vet. App. 425, 433 (1996); Allday v. Brown, 7 Vet. App. 517, 527 (1995).

The Veteran has a current hearing loss disability in accordance with 38 C.F.R. 
§ 3.385.  See, e.g., October 2011 VA audiological examination report.  Furthermore, the Board concedes that the Veteran was exposed to loud noise from cannons and mortars close to the kitchen where he worked as his DD-214 shows that he served as a cook and received awards such as the Vietnam Service Medal (VSM), Vietnam Campaign Medal (VCM), and Overseas Service Bar (O/S Bar), that are consistent with service in a combat zone during the Vietnam war, where exposure to noise from artillery would be expected.  However, upon weighing the probative value of the evidence, the Board does not find that the Veteran's current hearing loss disability is due to his military service.

The Veteran has submitted several statements from his private physicians and/or audiologists in support of his claim.  In a November 2009 statement, Dr. C.R. asserted that it was her medical impression that the Veteran developed his hearing loss as a result of exposure to loud noises during his military service as he has no other history of exposure to loud noise.  Previously, in a September 2006 statement, Dr. C.R. asserted that the Veteran had developed hearing loss since his discharge from service that had become more noticeable and more intense over time and that this hearing loss was "most probably" related to noise exposure in service.  In a September 2009 audiological evaluation report, the Veteran's private audiologist noted that the Veteran's history of noise exposure during military service may be associated with his bilateral hearing loss.  Additionally, in an August 2005 audiological evaluation report obtained pursuant to the Veteran's clam for SSA benefits, an audiologist noted that the Veteran began to have problems with hearing loss "many years ago," and, in a December 2010 audiological consultation report, a private Doctor of Audiology noted that the Veteran reported a history of bilateral hearing loss "for many years," as well as his history of military service.

Conversely, in October 2011, a VA audiologist conducted an examination, reviewed the Veteran's claims folder, and determined that the Veteran's bilateral hearing loss was not at least as likely as not caused by or a result of an event in military service as both his entrance and separation examinations showed normal hearing with no significant decrease or change.  Furthermore, in May 2012, a VHA medical expert, specifically, a Doctor of Audiology, determined that the Veteran's bilateral hearing loss is less likely than not related to any in-service disease, event, or injury, including noise exposure from artillery weapons during his service in Vietnam because the audiometric data in the Veteran's service records "clearly shows that...high frequency hearing loss did not have onset during active military service."  The medical expert explained that comparison of the audiometric data from the start and end of active military service shows no significant variation, and the Veteran left service with normal hearing sensitivity.  Lastly, he found that there is no evidence from the scientific literature to show that there can be a delay in the onset of hearing loss as a result of noise exposure.

Additional relevant treatment records show that the Veteran was treated for Eustachian tube insufficiency and perceptual loss of hearing from April 1982 to May 1982, had several episodes of middle and external otitis from October 1972 to December 1981, sought VA assistance with hearing aid repair from September 2002 to February 2005, reported bilateral hearing loss for the last 10 years in September 2005, and was found to have cochlear dysfunction in September 2009.

The Board accords great probative weight toward the May 2012 opinion provided by the VHA Doctor of Audiology as the opinion is preceded by a complete review of the Veteran's relevant medical history, was provided by an expert with a great degree of relevant medical expertise, and is supported by a complete rationale for the opinion provided that specifically refers to the relevant facts considered and medical principles applied.  

Review of the Veteran's entrance and separation examinations shows that his hearing levels were not decreased to any degree at separation in October 1968 compared to the audiometric data recorded at entry in August 1966.  Therefore, the facts relied upon by the VHA medical expert opinion are accurate facts.  Those relevant and accurate facts were then applied to an explicitly stated medical principle, namely, the lack scientific evidence supporting the possibility of a delay in the onset of hearing loss as a result of noise exposure. 

Less probative weight is accorded to the opinions offered by the Veteran's private physicians and audiologists, as these opinions are either speculative, lack sufficient rationale, or are based on facts and data found to be inaccurate.  In the November 2009 statement, Dr. C.R. asserted that the Veteran "has been treated for hearing loss...for many years, as it is evidenced on his military medical records."  However, the Veteran's service records do not show any audiological treatment.  Rather, all audiometric data from service shows normal hearing levels, as noted by the VA examiner and VHA Doctor of Audiology.  Therefore, Dr. C.R. assumed facts that are shown to be inaccurate by the record in providing the opinion that the Veteran's hearing loss was related to noise exposure in service.  See Nieves-Rodriguez, 22 Vet. App. at 302; Reonal, 5 Vet. App. at 461.  

The September 2009 statement of the Veteran's private audiologist and the September 2006 statement of Dr. C.R. lack rationale for the opinions provided.  Consequently, the Board is not able to weigh these opinion favorably against the May 2012 opinion provided by the VHA expert.  Nieves-Rodriguez, 22 Vet. App. at 301-04; Stefl, 21 Vet. App. at 124.  Furthermore, the September 2009 opinion, that the Veteran's hearing loss "may be" associated with noise exposure in service,  lacks the degree of certainty necessary to constitute definitive evidence in favor of the Veteran's claim.  See Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (holding that the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology).  

The Board has duly considered the reported history of many years of hearing loss in the Veteran's medical records and the extent to which this finding might weigh in favor of his claim, but, as the Veteran was discharged from active service in October 1968, any report of a history of hearing loss starting "many years ago" may be entirely accurate without supporting a finding of onset of hearing loss prior to or within a year of his discharge from active military service.  Therefore, the August 2005 audiological evaluation report and December 2010 audiological consultation report do not outweigh the May 2012 VHA opinion.

Lastly, the record contains evidence of various other disorders of the ear, including repeated instances of otitis beginning in October 1972, which do not appear to have been considered by any of the Veteran's private physicians and/or audiologists.  Rather, the December 2010 audiological consultation report specifically notes that the Veteran has no history of ear infection.  As such, the evidence indicates that the medical opinions provided asserting a connection between the Veteran's current hearing loss and noise exposure in service were not sufficiently aware of facts that might raise the possibility of other etiologies.  See Nieves-Rodriguez, 22 Vet. App. at 302; Stefl, 21 Vet. App. at 123.    

Therefore, as the favorable medical evidence submitted by the Veteran in support of his claim either contain speculation, lack rationale, and/or are based on facts and data found to be inaccurate, and the opinion provided by the VHA Doctor of Audiology is based on accurate facts, explains the medical principles relied upon, and contains of analysis applying the pertinent and accurate medical facts and data to the relevant medical principles, the preponderance of the medical evidence is against finding that the Veteran's current bilateral hearing loss disability is due to noise exposure during his military service in Vietnam.

As requested by the Veteran, the Board has considered his lay statements of record and notes that he is competent to testify to symptoms of hearing loss.  See Charles, 16 Vet. App at 374.  Furthermore, any such statements would be credible as they are verified by the medical evidence of record.  See Caluza, 7 Vet. App. at 511.  However, the Veteran has not submitted any statements or testimony asserting the onset of symptoms of hearing loss in service or continuous symptoms of hearing loss since service.  Barr, 21 Vet. App. at 307.  Lastly, as there is no evidence of hearing loss in service or hearing loss to a compensable degree within a year of separation from service, service connection cannot be awarded under the provisions regarding chronic conditions under 38 C.F.R. § 3.303(b) or 38 C.F.R. §§ 3.307 and 3.309.

Therefore, as the evidence does not establish a relationship between the Veteran's current bilateral hearing loss and his in-service noise exposure from artillery fire, service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  However, as the preponderance of the evidence shows that the Veteran's bilateral hearing loss is not related to service, that doctrine is not applicable.   Id.  Therefore, the Veteran's claim must be denied.  


ORDER

Service connection for bilateral hearing loss is denied. 



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


